[exhibit104-investmentadv001.jpg]
EXECUTION VERSION INVESTMENT ADVISORY AGREEMENT THIS INVESTMENT ADVISORY
AGREEMENT (this “Agreement”) is made and entered into effective as of December
2, 2019, by and between Fundamental Global Advisors LLC, a Delaware limited
liability company (the “Advisor”) and FedNat Holding Company, a Florida
corporation (the “Client”). Preliminary Statements A. The Advisor wishes to
provide non-discretionary investment advisory services to the Client. B. The
Advisor and the Client wish to enter into this Agreement in order to set forth
the terms by which the Advisor would perform the investment advisory services
for the Client. NOW, THEREFORE, in consideration of the mutual covenants and
promises contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the parties hereto
hereby agree as follows: 1. Non-Discretionary Investment Advisory Services;
Fees. (a) The Advisor will provide the Client with non-discretionary investment
advisory services (the “Investment Advisory Services”), including without
limitation: identifying, analyzing and recommending potential investments,
advising as to existing investments and investment optimization, recommending
investment dispositions, and advising as to the Advisor’s views and outlook on
macro-economic conditions. The Client hereby engages the Advisor as investment
adviser to the Client to provide non-discretionary investment advice with
respect to Client investments and potential investments. The Advisor hereby
accepts such appointment. Advisor will have no authority to withdraw or transfer
assets from Client’s accounts. The Advisor may engage and assign all or a
portion of the Investment Advisory Services to a sub-advisor so long as such
sub-advisor is a registered investment adviser. (b) Advisor will conduct
periodic portfolio reviews with Client. Advisor will generally be available to
discuss Client’s account during normal business hours. Advisor will attempt to
meet with Client at least annually to discuss Client’s investment needs, goals
and objectives and review Client’s account performance and the continued
suitability of investments recommended by Advisor for Client. (c) The Advisor
will for all purposes of this Agreement be an independent contractor and not an
agent or employee of the Client. (d) In consideration of the Investment Advisory
Services provided to the Client hereunder, the Client will pay the Advisor an
annual management fee of $100,000, paid quarterly in advance (the “Management
Fee”). The quarterly installment of the Management Fee will be due no later than
five business days after the beginning of each calendar quarter, commencing with
the calendar quarter beginning January 1, 2020 (which first payment



--------------------------------------------------------------------------------



 
[exhibit104-investmentadv002.jpg]
shall include a pro-rated portion of the Management Fee attributable to the
period commencing on the date of this Agreement and ending on (and including)
December 31, 2019). 2. Expenses. The Client will be responsible for the fees and
expenses of administrators, auditors and other service providers of the Client.
The Advisor will be responsible for its own expenses in connection with the
provision of the Investment Advisory Services. 3. Representations and
Warranties; Covenants. (a) The Client represents and warrants to the Advisor and
agrees as follows: (i) this Agreement has been duly and validly authorized by
the Client and executed and delivered by the Client in accordance with the
applicable provisions of its governing documents (the “Governing Provisions”)
and constitutes a valid and binding agreement of the Client enforceable in
accordance with its terms; (ii) its entering into this Agreement will not breach
or cause to be breached any of the Governing Provisions or any other
undertaking, agreement, contract, statute, rule or regulation to which the
Client is a party or by which it is bound; and (iii) it is duly incorporated and
validly existing and in good standing under the laws of the State of Florida and
it has the full power and authority under the Governing Provisions to enter
into, and perform its obligations under, this Agreement. (b) The Advisor
represents and warrants to the Client and agrees as follows: (i) this Agreement
has been duly and validly authorized, executed and delivered by the Advisor in
accordance with its Governing Provisions and constitutes a valid and binding
agreement of the Advisor enforceable in accordance with its terms; (ii) its
entering into this Agreement will not breach or cause to be breached any
undertaking, agreement, contract, statute, rule or regulation to which the
Advisor is a party or by which it is bound; (iii) it is duly organized and
validly existing and in good standing under the laws of the State of Delaware;
and (iv) it is and shall remain in compliance in all respects with the Governing
Provisions and all laws, rules, regulations and orders of any governmental
agency or self-regulatory organization applicable to the Advisor and/or this
Agreement. (c) The Client further acknowledges that all advice given by the
Advisor is the confidential property of the Advisor, and the Client will not
make use of such advice in any manner or disclose the same to third parties,
other than to Client’s other investment managers who would be involved in the
evaluation and execution of any such advice, without the prior written consent
of the Advisor. Nothing contained in this Agreement will require the Advisor to
disclose the details of any of its investment programs, formulae or strategies,
except as required by applicable law. (d) The Client acknowledges that Advisor’s
past performance and advice regarding Client’s accounts cannot guarantee future
results. As with all market investments, Client investments can appreciate or
depreciate and Advisor does not guarantee or warrant that the services it offers
will result in a profit or perform in any particular way. Client also
understands that there are no guarantees that its investment goals or objectives
will be met or that any investment recommendations by the Advisor will be
successful in achieving Client’s short or long-term objectives or perform within
any target risk limitations. 2



--------------------------------------------------------------------------------



 
[exhibit104-investmentadv003.jpg]
(e) The Client expressly understands and agrees that Advisor is not qualified
to, and does not purport to provide, any legal, accounting, estate, actuary, or
tax advice or to prepare any legal, accounting or tax documents. Nothing in this
Agreement is to be construed as providing for such services. Client will rely on
its own tax attorney or accountant for tax advice or tax preparation. 4.
Termination. (a) The term of this Agreement will commence as of the date of this
Agreement and continue in effect for a period of five years unless terminated
earlier as provided in this Section 4. (b) The Advisor may terminate this
Agreement at any time upon reasonable prior written notice to the Client. Client
may terminate this Agreement only in the following circumstances: (i) if the
Advisor commits any breach of its obligations under this Agreement and fails,
within (10) ten business days of receipt of notice served by the Client
requiring it so to do, to make good such breach; (ii) at any time by giving
notice in writing to the Advisor if the Advisor goes into liquidation (except a
voluntary liquidation for the purpose of reconstruction or amalgamation upon
terms previously approved in writing by the parties) or if a receiver is
appointed of any of the assets of the Advisor or if the Advisor makes or
proposes any arrangement or composition with its creditors or class of
creditors; (iii) if the Advisor is found in a legal proceeding to have violated
any antifraud or anti-manipulative provisions of laws relating to the financial
services industry or of any other criminal statute involving intentional fraud,
misappropriation, misrepresentation, or embezzlement; or (iv) if the Adviser is
subject to censure or disqualification of under the Investment Advisers Act of
1940, or the Securities Act of 1933, each as amended, or if the Advisor is no
longer the holder of all licenses, permissions, authorizations and consents
required to enable it to perform its duties pursuant to this Agreement. (b) Upon
termination of this Agreement, the Advisor must repay to the Client the unearned
portion (computed on the basis of the number of days elapsed), if any, of any
Management Fees previously paid to the Advisor. 5. Miscellaneous. (a) Entire
Agreement. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes any prior agreements or
understandings. (b) Amendment; Waiver. Any term of this Agreement may be amended
or waived only by an instrument in writing and signed by both the Advisor and
the 3



--------------------------------------------------------------------------------



 
[exhibit104-investmentadv004.jpg]
Client. A waiver of any breach or failure to enforce any term or provision of
this Agreement will not in any way affect, limit or waive a party’s rights
hereunder at any time to enforce strict compliance thereafter with every term or
provision of this Agreement. (c) Successors and Assigns. Neither party may
assign its rights or obligations under this Agreement without the prior written
consent of the other party; provided, that consent of the Client will not be
required for the Advisor to engage sub-advisors to provide the Investment
Advisory Services as provided in Section 1(a). This Agreement is binding upon
and will inure to the benefit of the Advisor and the Client and their respective
successors and permitted assigns. (d) Governing Law. This Agreement is governed
by, and is to be construed and enforced in accordance with, the laws of the
State of New York, regardless of the laws that might otherwise govern under
applicable principles of conflicts of law. (e) Notices. All notices, demands and
other communications hereunder must be in writing (including facsimile and
email) and must be given: If to the Advisor: D. Kyle Cerminara Fundamental
Global Investors, LLC 4201 Congress Street, Suite 140 Charlotte, North Carolina
28209 E-Mail: kyle@fundamentalglobal.com with a copy (which shall not constitute
notice) to: Eliot D. Raffkind Akin Gump Strauss Hauer & Feld LLP 2300 N. Field
Street Suite 1800 Dallas, TX 75201 E-Mail: eraffkind@akingump.com If to the
Client: FedNat Holding Company 14050 NW 14th Street, Suite 180 Sunrise, FL 33323
Attention: Michael H. Braun, CEO and President E-Mail: mbraun@fednat.com with a
copy (which shall not constitute notice) to: Nelson Mullins Broad and Cassel 2
S. Biscayne Blvd., # 2100 Miami, FL 33131 Attention: Nina Gordon, Esq. 4



--------------------------------------------------------------------------------



 
[exhibit104-investmentadv005.jpg]
E-Mail: nina.gordon@nelsonmullins.com or to such other address, facsimile number
or email address and with such other copies as such party may hereafter specify
for the purpose of notice to the other party. Each such notice, request, demand
or other communication will be effective (i) if given by facsimile, when such
facsimile is transmitted to the facsimile number specified in this section and
evidence of receipt is received, (ii) if sent by email, on receipt by the sender
of a “read receipt” in respect of the relevant message or (iii) if given by any
other means, upon delivery or refusal of delivery at the address specified in
this section (f) Severability. If any provision or clause of this Agreement is
found to be invalid or unenforceable under any applicable law, this Agreement
will be considered severable and divisible, and a reviewing body shall have the
authority to amend or “blue pencil” the Agreement so as to make it fully valid
and enforceable. (g) Captions. The headings and captions used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement. (h) Counterparts. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. [Signature page
follows] 5



--------------------------------------------------------------------------------



 
[exhibit104-investmentadv006.jpg]
This Agreement has been executed and delivered by the parties hereto as of the
date first written above. FEDNAT HOLDING COMPANY, a Florida corporation By: /s/
Michael Braun Name: Michael Braun Title: Chief Executive Officer FUNDAMENTAL
GLOBAL ADVISORS LLC, a Delaware limited liability company By: FGI Funds
Management, LLC Its: Manager By: /s/ D. Kyle Cerminara Name: D. Kyle Cerminara
Title: Manager [End of Agreement.] Signature Page to Investment Advisory
Agreement



--------------------------------------------------------------------------------



 